 



FIRST Amendment

to

CONVERTIBLE SECURED TERM NOTE

 

This First Amendment to Convertible Secured Term Note (this “Amendment”) is
entered into this 11th day of June, 2018, by Bone Biologics Corporation, a
Delaware corporation (“Maker”), and Hankey Capital, LLC, a California limited
liability company (“Payee”).

 

Recitals

 

A.          The Maker issued that certain Convertible Secured Term Note, dated
as of February 24, 2016 (the “Note”) in the aggregate principal amount of
$2,000,000 to the Payee.

 

B.          The Maker and the Payee desire to extend the Maturity Date of the
Note and amend the Conversion Price of the Note as set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Note.

 

2.          Amendments to Note.

 

2.1 Section 3.2 Maturity Date. Section 3.2 is amended in its entirety and
replaced with the following:

 

“3.2 Maturity Date. The entire unpaid principal amount of this Note, together
with all accrued and unpaid interest thereon and all other amounts payable
hereunder or under any of the other Loan Documents, shall be due and payable, if
not sooner paid, on December 31, 2019 or an earlier date as a result of a
maturity, whether by acceleration or otherwise, pursuant to the terms of the
Loan Documents (the “Maturity Date”).”

 

1

 

 



2.2 Section 3.5 Conversion. Section 3.5 is amended in its entirety and replaced
with the following:

 

“3.5 Conversion. Prior to the Maturity Date, Payee shall have the option to
convert all or a portion of the outstanding principal under this Note into
common stock of Maker (each a “Conversion”) at a price per share equal to One
Dollar ($1.00) (the “Conversion Price”). The Conversion Price and the number of
shares issuable upon a Conversion shall be subject to appropriate adjustment for
stock splits, stock dividends, recapitalizations and etc. Upon Payee’s election
to make a Conversion, Payee shall credit the principal amount of the Note which
is converted against the outstanding principal balance of the Loan
dollar-for-dollar. Upon any Conversion, Payee shall return Securities Collateral
to Maker in the amount necessary, if any, to cause the LTV Ratio as of the date
of such Conversion to be not less than the Maximum Ratio. Upon Maker’s receipt
of any such returned Securities Collateral, Maker shall cause all such
Securities Collateral to be cancelled. Maker and Payee acknowledge and agree
that any reduction of the outstanding principal under this Note pursuant to any
Conversion shall be a dollar-for-dollar repayment of such principal indebtedness
for value given and shall not be a cancellation, forgiveness, or other
termination of such principal indebtedness, in whole or in part.”

 



2.3 Section 9.3 Securities Collateral and LTV Ratio. Section 9.3 is amended by
deleting the date of the Reconciliation Day and replacing it with the date that
this Amendment becomes effective for all purposes thereunder.



 



3.          Effective Date. This Amendment shall become effective on the closing
of the offering described in that certain Private Placement Memorandum relating
to the issuance and sale of approximately $3,869,979 in common stock and
$2,000,000 in convertible notes.

 

4.          No Other Amendments. No other amendments are made to the Note.

 

5.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.          Headings. The headings and captions in this Amendment are for
convenience only and in no way define or describe the scope of content of any
provision of this Amendment.

 

7.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

[Signature page follows.]

 

2

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

  Maker:       BONE BIOLOGICS CORPORATION       By:              Name:    
Title:         HANKEY CAPITAL, LLC       By:     Name:     Title:  

 

 

 

 

 

